DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2021 has been entered.
Response to Amendment/Arguments
The response, filed 01/05/2021, has been entered. Claims 25 and 34 are cancelled. Claims 1-24, 26-33, and 35-39 are pending. The previous 112b rejection of claim 35 is withdrawn due to amendment. Applicant’s arguments have been fully considered and are persuasive. Specifically, Donnay, as well as all prior art of record, fails to teach or suggest “wherein, when the weight applicator head is arranged in the retracted weight-receiving position, the second distance is greater than the first distance”, in conjunction with the remaining claim limitations. Further, an updated search failed to yield any further prior art which reads upon the instant claims.


Allowable Subject Matter
Claims 1-24, 26-33, and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a portion of a weight applicator that is configured to apply a wheel balance weight to an inner surface of a wheel, wherein when the weight applicator head is arranged in the retracted weight-receiving position, the second distance is greater than the first distance, in conjunction with the remaining claim limitations.
Regarding claims 2-16: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 16: The prior art, alone or in combination, fails to anticipate or render obvious a method for applying a wheel balance weight to an inner surface of a wheel, wherein the second distance is greater than the first distance, in conjunction with the remaining claim limitations.
Regarding claims 17-23: These claims are allowable due to at least their dependency on claim 16.
Regarding claim 24: The prior art, alone or in combination, fails to anticipate or render obvious a portion of a weight applicator that is configured to apply a wheel balance weight to an inner surface of a wheel defined by a wheel inner surface radius of curvature, wherein: when the weight applicator head is arranged in the retracted weight-receiving position, the second radius is greater than the first radius; and when the weight applicator head is arranged in the extended weight-applying position, the second radius is less than the first radius, in conjunction with the remaining claim limitations
Regarding claims 26-32: These claims are allowable due to at least their dependency on claim 24.
Regarding claim 33: The prior art, alone or in combination, fails to anticipate or render obvious a portion of a weight applicator that is configured to apply a wheel balance weight to an inner surface of a wheel, wherein, when the applicator head is arranged in the retracted weight-receiving position, the first distance is less than the second distance, in conjunction with the remaining claim limitations.
Regarding claim 35: This claim is allowable due to at least its dependency on claim 33.
Regarding claim 36: The prior art, alone or in combination, fails to anticipate or render obvious a method for applying a wheel balance weight including wheel balance weight adhesive to an inner surface of a wheel, wherein, when the weight applicator head is arranged in the retracted weight-receiving position, the second radius is greater than the first radius, in conjunction with the remaining claim limitations.
Regarding claims 37-38: These claims are allowable due to at least their dependency on claim 36.
Regarding claim 39: The prior art, alone or in combination, fails to anticipate or render obvious a method for applying a wheel balance weight to a conical inner surface of a wheel, wherein, when the weight applicator head is arranged in the retracted weight applying position, the second distance is greater than the first distance, in conjunction with the remaining claim limitations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856